Citation Nr: 0610482	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  01-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a nervous condition (acquired psychiatric 
disorder) - inclusive of post-traumatic stress disorder 
(PTSD) and schizophrenia.


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1978 to 
February 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO) - 
which denied the veteran's petition to reopen his previously 
denied claim for service connection for a nervous condition.

Records show the earlier denials of the claim, which were not 
timely appealed, included consideration of PTSD and chronic 
schizophrenia under the general umbrella of a claim for a 
nervous condition (acquired psychiatric disorder).  
See, e.g., the RO's June 1990 decision.

In any event, because the claim must be further developed 
before the Board decides it, the case is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

It is necessary to remand this case to comply with the 
Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
with implementing regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  The "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).

In this case, the veteran was provided VCAA notice in a 
November 2002 letter (VCAA letter).  The VCAA letter 
summarized VA's duty to assist and specified the evidence the 
veteran was expected to provide, including the information 
needed to obtain pertinent medical records.  The VCAA letter 
did not contain the precise language outlined in 38 C.F.R. § 
3.159(b)(1).  Thus, the veteran must be told to provide any 
evidence in his possession pertaining to the claim on appeal.

Also, during the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that, in the context of a claim to reopen, VCAA notice 
must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006).  The Court further explained 
that a notice letter must describe what evidence would be 
necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient 
in the previous denial.  See id.  Here, the VCAA letter 
discussed the evidence necessary to establish a claim for 
service connection and the need to submit new and material 
evidence to reopen the veteran's claim.  Although the letter 
contained a brief description of what constitutes new and 
material evidence, it failed to specify what evidence would 
be necessary to satisfy the elements that were found 
insufficient in the previous denials, and the veteran must be 
so informed.

In an additional decision issued during the pendency of this 
appeal, the Court held that the VCAA notice requirements 
apply to all five elements of a service connection claim - 
including the degree of disability and the effective date of 
an award.  Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. Mar. 3, 2006).  Here, the veteran was 
not provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, he must be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and of the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice that 1) instructs him to submit any 
evidence in his possession pertaining to 
his claim; 2) explains what constitutes 
new and material evidence and specifies 
the type of evidence necessary to satisfy 
the elements of the underlying claim which 
were found insufficient in the previous 
denials, according to Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. Mar. 31, 2006); 
and 3) describes the evidence needed to 
establish a disability rating and 
effective date for the claimed disability, 
as outlined in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

2.  Then readjudicate the veteran's 
petition to reopen in light of any 
additional evidence obtained.  If benefits 
are not granted to his satisfaction, send 
him a supplemental statement of the case 
and give him an opportunity to respond to 
it before returning the case to the Board 
for further appellate consideration.

The purpose of this REMAND is to ensure the veteran is 
afforded due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate disposition 
warranted.



The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





